DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 7, there is a lack of antecedent basis for the recitation of claim 7. It is unclear if claim 7 was intended to depend from claim 4, 5 or 6 which do provide antecedent basis for “formula (2)” and “Ar2”. This includes claim 8 as it depends from claim 7. 
	Regarding claim 8, there is a lack of antecedent basis for “y’/x’” wherein y’ and x’ are further lacking definition. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 6,702,955).
	Regarding claims 1-3, Murakami teaches liquid crystal polymer compositions comprising 100 parts liquid crystal polymer (A), 5 to 100 parts fibrous filler (B), and 5 to 100 parts particulate filler (C), and may further comprise 5 to 100 parts fibrous filler (D), and further optional additives, wherein the total amount of fillers is not greater than 150 parts or preferably not more than 100 parts (abstract; col 5 ln 38-64).
	Murakami teaches fibrous filler (B) has an average fiber diameter of 0.5 to 20 µm and an average aspect ratio of not more than 10 (abstract; col 4 ln 20-25), and is preferably a milled fiber, including milled glass fiber (col 4 ln 28-55) (renders obvious instant glass fine powders having a length of at least 4 µm and at most 30 µm (claim 1); renders obvious instant second fine powders having length of more than 20 µm and at most 30 µm (claim 2)). 
	Murakami teaches fibrous filler (D) has an average fiber diameter of 5 to 20 µm and an average aspect ratio of not less than 15 (col 5 ln 38-40), and is preferably glass fiber (col 5 ln 50-51)(renders obvious instant glass fibers; instant number average fiber length of at least 50 µm and at most 200 µm). 

Murakami teaches (B)(instant second fine powder) is preferably present from 10 to 70 parts (col 4 ln 64-65), teaches (C) (instant first fine powder) is preferably present from 10 to 70 parts (col 5 ln 25-26), and teaches (D) (instant glass fiber) is preferably present from 10 to 50 parts (col 5 ln 41-43) (corresponding to approx. 29-93% first+second fine powder of total glass filler).
Regarding claim 4, Murakami renders obvious the composition as set forth above and further teaches the liquid crystal polymer (A) is an aromatic polyester or polyester amide (col 3 ln 10 to col 4 ln 19). Murakami teaches a preferred (A) comprises units of p-hydroxybenzoic acid (instant formula (1)), 6-hydroxy-2-naphthoic acid (instant formula (1)), terephthalic acid (instant formula (2)), and p-aminophenol (instant formula (3)) (col 4 ln 15-19).
Regarding claim 9, Murakami renders obvious the composition as set forth in claim 1 above and further teaches molded articles such as computer machine or industrial equipment, connectors, etc. (col 2).



Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami et al. (US 6,702,955) as set forth in claims 1 and 4 above and further in view of Kim (WO 2017/099115 A1; using equivalent US PGPub 2018/0355150 for English language citations).
Regarding claims 5-7, Murakami renders obvious the composition as set forth in claims 1 and 4 above and further teaches the liquid crystal polymer (A) is an aromatic polyester or polyester amide as noted above (col 3 ln 10 to col 4 ln 19). 
Murakami teaches specific compounds including p-hydroxybenzoic acid (a compound of instant formula (1); instant Ar1 a 1,4-phenylene group), terephthalic acid (a compound of instant formula (2); instant Ar2 a 1,4-phenylene group), isophthalic acid (a compound of instant formula (2); instant Ar2 a 1,3-phenylene group), 4,4’-dihydroxybiphenyl (a compound of instant formula (3); instant Ar3 is a biphenylene group and X/Y = oxygen), etc. (col 3 ln 55-67) are all preferred. While Murakami renders obvious the selection of the noted compounds, Murakami does not specifically teach the combination as claimed
However, Kim teaches glass fiber filled liquid crystal polyester compositions and teaches preferred liquid crystal polyesters are aromatic polyesters having units of formula (1) (=instant formula (1)), units of formula (2) (=instant formula (2)) and units of formula (3) (=instant formula (3)) (see [0039]-[0042]). Kim teaches (1) is p-hydroxybenzoic acid or 6-hydroxy-2-naphthoic acid ([0049]), teaches (2) is terephthalic acid, isophthalic acid and/or 2,6-naphthalenedicarboxylic acid ([0050]), and teaches (3) is an aromatic diol, aromatic hydroxylamine or aromatic diamine, preferably a 4,4’-biphenylene group ([0051]). Kim further teaches (1) is 45-62 mol%, (2) is 10-35 mol% 
Regarding claim 8, Murakami in view of Kim renders obvious the composition of claim 7 above. Kim further teaches that while single type of the liquid crystal polyester may be used alone, a combination of two or more types may be used wherein the ratio between components is set as desired ([0064]). Kim teaches that unit (2) is preferably a combination of p- and m-phenylene groups in a total amount of 10-35 mol% of the total units (1)-(3) ([0050]; [0054]; [0058]; example) and specifically teaches the components present in each type of liquid crystal polymer are result-effective. 
The experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to In re Boesch and Slaney, 205 USPQ 215).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/765,115 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant and copending application are directed to substantially similar liquid crystal polyester resin compositions comprising substantially the same liquid crystal polymer and glass components comprising substantially overlapping amounts of glass fibers and glass fine powders having overlapping lengths and number-average lengths.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE L STANLEY/           Primary Examiner, Art Unit 1767